DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/12/2021 and 8/18/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  Applicant is also being made aware that the two IDS’s are duplicates.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-10, 13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (US 2004/0217378 A1).
In regard to claims 1, 13 and 20, Martin et al discloses a dimming apparatus comprising a dimming mirror, and method of manufacturing (page 2, section [0019] – page 4, section [0040], Figure 2, “26”), comprising: a base substrate (Figure 2, “38”), and a dimming layer disposed on the base substrate, wherein the dimming layer comprises a plurality of dimming units (page 5, section [0045], Figures 2 & 4, “26”); wherein each of the dimming units comprises a first driving structure (Figure 2, “32”) and a second driving structure opposite to each other (Figure 2, “30”), and an elastic supporting structure disposed between the first driving structure and the second driving structure (Figure 2, “40”), the first and second driving structures and the elastic supporting structure enclosing a dimming chamber; wherein the first and second driving structures are configured to adjust a dimming angle of the dimming unit by adjusting a gap width of the dimming chamber (page 2, section [0020] – page 3, section [0025]).  
Regarding claim 2, Martin et al discloses wherein the dimming chamber satisfies any one of the following conditions: the dimming chamber is an empty chamber; and an elastic refractive medium is provided in the dimming chamber (page 2, section [0020], Figure 2, “34”).  
Regarding claim 4, Martin et al discloses wherein the first driving structure and the second driving structure satisfy any one of the following conditions: both the first driving structure and the second driving structure are a driving electrode; both the first 
Regarding claim 8, Martin et al discloses wherein the plurality of dimming units satisfy any one of the following conditions: the plurality of dimming units are arranged in an array to form a plurality of dimming rings and a dimming circle which are concentric, wherein the plurality of dimming rings are equally spaced apart from each other outside the dimming circle in a direction distal from the dimming circle; the plurality of dimming units are arranged in an array to form a plurality of linear dimming strips which are parallel to each other and are equally spaced apart from each other; and the plurality of dimming units are arranged in an array to form a plurality of arc-shaped dimming strips which are equally spaced apart from each other on the same fan-shaped area and share a common circle center (page 5, section [0045], Figure 4, “26”).  
Regarding claims 9 and 18, the dimming mirror of Martin et al would inherently comprise a protective layer disposed on a side of the dimming layer distal from the base substrate, this being reasonably assumed from the disclosure of said mirror being used in optical display systems and it being necessary for layers over the mirrors to protect the device.
Regarding claim 10, Martin et al discloses said dimming mirror comprising: a reflective layer disposed on a side of the dimming layer distal from the base substrate (Figure 2, “30”).  
Allowable Subject Matter
Claims 3, 5-7, 11, 12, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 3: a dimming mirror as claimed, specifically wherein the first driving structures of all the dimming units are formed into an integrated structure; and the second driving structure is block-shaped, and a shape of a cross section of the second driving structure comprises at least one of a circle and a polygon.  
The prior art fails to teach a combination of all the claimed features as presented in claims 5-7: a dimming mirror as claimed, specifically wherein the dimming unit further comprises: a carrier film disposed on a side of the elastic supporting structure distal from the first driving structure, the second driving structure being disposed on a side of the carrier film distal from the first driving structure.  
The prior art fails to teach a combination of all the claimed features as presented in claim 11: a dimming mirror as claimed, specifically wherein the dimming mirror comprises any one of a biconvex lens, a plano-convex lens, and a plano-concave lens.  
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a dimming mirror as claimed, specifically wherein the dimming unit further comprises a carrier film; wherein the first driving structure, the elastic supporting structure, the carrier film, and the second driving structure are distributed in a direction distal from the base substrate; the carrier films of all the dimming units are formed into 
The prior art fails to teach a combination of all the claimed features as presented in claims 14 and 15: a method for manufacturing a dimming mirror as claimed, specifically wherein forming the dimming layer on the base substrate comprises: forming a second driving layer on a side of the elastic supporting layer distal from the base substrate, the second driving layer comprising a plurality of second driving structures; wherein the first driving structure, each second driving structure, and the corresponding elastic supporting structure disposed between the first driving structure and the second driving structure enclose the dimming chamber.  
The prior art fails to teach a combination of all the claimed features as presented in claims 16-17: a method for manufacturing a dimming mirror as claimed, specifically comprising forming a second driving layer on a carrier substrate, the second driving layer comprising a plurality of second driving structures; bonding the carrier substrate on which the second driving layer is formed to the base substrate on which the first driving layer and the elastic supporting layer are formed to enable the first driving structure, each second driving structure, and the corresponding elastic supporting structure disposed between the first driving structure and the second driving structure to enclose the dimming chamber; and peeling off the carrier substrate.
The prior art fails to teach a combination of all the claimed features as presented in claim 19: a method for manufacturing a dimming mirror as claimed, specifically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 9, 2022